DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2022, 07/12/2022, 09/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 13-15 of U.S. Patent No. 11,171,485. Although the claims at issue are not identical, they are not patentably distinct from each other because see the chart below:
Present application 17/493351
US Patents No. 11,171,485
2. A system for generating power for a power grid, comprising: (a) a renewable energy system (“RES”) configured to generate electrical power from a renewable energy source; (b) an energy storage system (“ESS”) configured to store energy from the RES or the power grid; (c) a controller communicatively coupled to the RES and the ESS, wherein the controller is programmed to operate in a plurality of modes comprising a normal mode and a peaker mode, wherein the controller is configured to: (i) during a normal mode, limit a combined power output of the RES and the ESS to a maximum normal power limit, and (ii) during a peaker mode, limit the combined power output of the RES and the ESS to a maximum peaker power limit, wherein the maximum peaker power limit is greater than the maximum normal power limit.
1. A system for generating power for a power grid, comprising: (a) a renewable energy system (“RES”) configured to generate electrical power from a renewable energy source; (b) a plurality of RES inverters having a first aggregate power capacity; (c) an energy storage system (“ESS”) configured to store energy from said RES or said power grid; (d) a plurality of ESS inverters having a second aggregate power capacity; and (e) a controller communicatively coupled to said plurality of RES inverters and said plurality of ESS inverters, wherein said controller is programmed to: (i) during a normal mode, limit a combined power output of said plurality of RES inverters and said plurality of ESS inverters to a maximum normal power limit, (ii) during a capacity boost period of said normal mode, cause said ESS to discharge through said plurality of ESS inverters to supplement said electrical power generated by said RES, and (iii) during a peaker mode, limit said combined power output of said plurality of RES inverters and said plurality of ESS inverters to a maximum peaker power limit, wherein said maximum peaker power limit is greater than said maximum normal power limit, wherein said first aggregate power capacity, said second aggregate power capacity, or a sum of said first aggregate power capacity and said second aggregate power capacity is greater than or equal to said maximum peaker power limit.
3. The system of claim 2, wherein the controller is further programmed to operate in a capacity boost mode, and wherein during the capacity boost mode, the controller is configured to cause the ESS to discharge to supplement the electrical power generated by the RES such that a total power delivered by the ESS and the RES reaches and maintains a fixed level.
5. The system of claim 1, wherein during said capacity boost period of said normal mode, said controller is programmed to cause said ESS to discharge through said plurality of ESS inverters such that a total power delivered by said ESS and said RES reaches a fixed level.
18. (New) The system of claim 2, wherein the renewable energy source is light or wind.

2. (Original) The system of claim 1, wherein said renewable energy source is light or wind.
19. The system of claim 2, wherein the ESS is configured to store energy from the RES but not from the power grid.  

14. The system of claim 1, wherein said ESS is configured to store energy from said RES but not from said power grid.
20. The system of claim 2, wherein the ESS is configured to derive no more than 25% of its stored energy from the power grid.
15. The system of claim 1, wherein said ESS is configured to derive no more than 25% of its stored energy from said power grid.
21. The system of claim 2, wherein the maximum peaker power limit is at least 20% greater than the maximum normal power limit.
13. The system of claim 1, wherein said maximum peaker power limit is at least 20% greater than said maximum normal power limit.


Allowable Subject Matter
Claims 4-8, 10, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-8, 10, 15 depend from claim 2. 
Conclusion
Hansen et al. (US 2020/0259358) discloses a system for generating power for a power grid [Figs. 1A-B], comprising: (a) a renewable energy system ("RES") [14, 16] configured to generate electrical power from a renewable energy source [par 0049-0051]; (b) an energy storage system ("ESS") [24] configured to store energy from the RES or the power grid [par 0049]; a controller [22] communicatively coupled to the RES and the ESS [see Figs. 1A-B].
Pan et al. (US 2020/0021236) discloses a system for generating power for a power grid [Figs. 1-2], comprising: (a) a renewable energy system ("RES") [230] configured to generate electrical power from a renewable energy source [231, par 0025] ;(b) an energy storage system ("ESS") [250-260] configured to store energy from the RES or the power grid [par 0026]; a controller [270] communicatively coupled to the RES and the ESS [see Fig. 2, par 0028].
Kanayama et al. (US 2016/0124400) discloses a system for generating power for a power grid [Figs. 1, 10], comprising: (a) a renewable energy system ("RES") [140c (Fig. 1) or solar power generation device (Fig. 10] configured to generate electrical power from a renewable energy source [par 0059]; (b) an energy storage system ("ESS") [140a, 140b (Fig. 1)], configured to store energy from said RES or said power grid [par 0035]; (c) ]; a controller [170] communicatively coupled to the RES and the ESS [see Fig. 1].
Hansen et al., Pan et al. or Kanayama et al. does not disclose the controller is programmed to operate in a plurality of modes comprising a normal mode and a peaker mode, wherein the controller is configured to: (i) during a normal mode, limit a combined power output of the RES and the ESS to a maximum normal power limit, and (ii) during a peaker mode, limit the combined power output of the RES and the ESS to a maximum peaker power limit, wherein the maximum peaker power limit is greater than the maximum normal power limit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836